1 RBC Capital Markets Healthcare Conference March 2, 2010 Exhibit Exhibit 2 Table of Contents Exhibit 3 Note Regarding Forward-Looking StatementsThe information contained in this presentation includes certain estimates, projections and other forward-looking informationthat reflect our current views with respect to future events and financial performance. These estimates, projections and otherforward-looking information are based on assumptions that HealthSouth believes, as of the date hereof, are reasonable.Inevitably, there will be differences between such estimates and actual results, and those differences may be material. There can be no assurance that any estimates, projections or forward-looking information will be realized.All suchestimates, projections and forward-looking information speak only as of the date hereof. HealthSouth undertakes no duty topublicly update or revise the information contained herein. This presentation also includes estimates and projections published by the Centers for Medicare and Medicaid Services(“CMS”). We are not able to verify those estimates or projections or the detailed calculations thereof by CMS which are notmade public. Any changes or errors in those calculations, among other uncertainties such as those referred to below andchanges in CMS’s own rules and policies, could cause actual results to differ materially from CMS’s projections.Furthermore, we do not believe that CMS numbers are consistent with financial reporting results.CMS data and projectionsshould not be used as an indication of financial performance. You are cautioned not to place undue reliance on the estimates, projections and other forward-looking information in thispresentation as they are based on current expectations and general assumptions and are subject to various risks,uncertainties and other factors, including those set forth in our Form 10-K for the year ended December 31, 2009, and inother documents we previously filed with the SEC, many of which are beyond our control, that may cause actual results todiffer materially from the views, beliefs and estimates expressed herein. Note Regarding Presentation of Non-GAAP Financial MeasuresThe following presentation includes certain “non-GAAP financial measures” as defined in Regulation G under the SecuritiesExchange Act of 1934. The Appendix at the end of this presentation includes reconciliations of the non-GAAP financialmeasures found in the following presentation to the most directly comparable financial measures calculated and presented inaccordance with Generally Accepted Accounting Principles in the United States. Our Form 8-K, dated March 1, 2010, towhich the following presentation slides are attached, provides further explanation and disclosure regarding our use of non-GAAP financial measures and should be read in conjunction with these presentation slides. Cautionary Statements Exhibit 4 IRH LTCH 93 Rehabilitation Hospitals 40Outpatient Rehabilitation Satellites 6Long-Term Acute Care Hospitals 25 Hospital-Based HomeHealth Agencies Portfolio Largest Provider of Inpatient Rehabilitative Healthcare Services in the U.S. Sites under Construction Exchange (Symbol):NYSE (HLS) Employees:~ Corporate Office:Birmingham, AL Exhibit 5 “The Basics”:Our Competitors Competitors •Freestanding IRFs •Hospital IRF units •Skilled nursing homes Patients Total
